DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 1 (Fig. 1) in the reply filed on 2022 May 12 is acknowledged.
Claim 2 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“heating element” corresponds to – electronic parts
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the following limitations: 
“a plurality of heat pipes, one end portions of which are thermally connected to a heating element and other end portions of which are inserted into a space”
“another end portion of at least one predetermined heat pipe among the plurality of heat pipes is inserted into a space”
“other end portions of heat pipes other than the at least one predetermined heat pipe among the plurality of heat pipes are inserted into a space”
“into which the another end portion of the at least one predetermined heat pipe is inserted.”
These limitations render the claim indefinite for the following reasons:
Regarding the phrase “one end portions”, it is unclear because the singular “one” is combined with the plural “portions”.
Regarding the phrase “other end portions” and “another end portion”, it is unclear if these end portions are end portions of different heat pipes than the heat pipes corresponding to “one end portions”. 
Regarding the phrase “another end portion”, it is unclear if the another end portion is one of the “other end portions”.
Regarding the phrase “other end portions of the heat pipes other than the at least one predetermined heat pipe among the plurality of heat pipes”, it is unclear if these “other end portions” are intended to reference the previously recited “other end portions” or if these are different end portions.
Regarding the three recitations of “a space”, the claim appears to define three different spaces but the invention is directed to a heat sink having two spaces as shown in the drawings. It is unclear how the third “a space” is to be interpreted.
Regarding the recitation of “a space formed at a highest position in a height direction of the heat dissipation unit”, it is unclear how a position can be both the highest position of the unit while also being located between fin groups, because the fin group above the “space formed at a highest position” would be at a higher position than the “space formed at a highest position”. Based on the drawings, this space is not formed at a highest position of the heat dissipation unit, rather it is the highest space amongst a plurality of spaces.
The examiner is interpreting these limitations as follows: 
a plurality of heat pipes, each of the heat pipes including a first end portion and a second end portion, the first end portions being thermally connected to a heating element, 
wherein at least one of the second end portions of the plurality of heat pipes is/are upper second end portions which is/are inserted into a first space provided between the plurality of heat dissipation fin groups, the first space being located at a position in a height direction of the heat dissipation unit which is directly below the highest fin group of the of the plurality of heat dissipation fin groups,
wherein at least one second end portion, which is/are the second end portions other than the upper second end portions, is/are lower second end portions which is/are inserted into a second space provided between the plurality of heat dissipation fin groups, the second space being located at a position in the height direction of the heat dissipation unit which is lower than the first space.
NOTE: this interpretation is only intended to clarify the language of claim 1; it is NOT intended to add, remove, or change any structural features that are recited in the claim. Applicant is not required to use the exact language used by the examiner when amending the claim to overcome the 112(b) rejection; this is just one example.
Claim 3 is indefinite because it includes language linked to the 112(b) rejection of claim 1.
Claim 4 is indefinite because it is unclear what the “opening side” is a side of. The examiner is interpreting the claim as – are introduced into the spaces from an opening side of the heat dissipation unit, the opening side being a side of the fin groups which has openings formed between adjacent fins of the plurality of heat dissipation fins.
Claim 5 is indefinite because it includes language linked to the 112(b) rejection of claim 1.
Claim 5 is also indefinite for the same reasons as claim 4.
Claim 6 is indefinite because it includes language linked to the 112(b) rejection of claim 1.
Claim 6 is also indefinite for the same reasons as claim 4.
Claim 9 is indefinite because it includes language linked to the 112(b) rejection of claim 1.
Claim 9 is also indefinite because it is unclear how the different end portions being disposed in parallel establishes heat pipe groups.
Claim 10 recites the limitation “one of the heat pipe groups is thermally connected to one of the heating element” which renders the claim indefinite. Only one heating element is previously recited so it is unclear why this claim uses “one of”. Applicant uses “one of” but only follows with “the heating element”. It is unclear if Applicant intends to provide an additional feature, other than “the heating element”, to which one of the heat pipe groups is thermally connected.
Regarding all remaining claims that have not been specifically addressed in the 112(b) rejections above, these claims are rejected for depending upon at least one previously rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0210404 A1 (herein “Peng”).
Peng discloses (Figs. 1-4) every structural feature of the invention as currently claimed – shown in the attached figures on the following page. Note – orientation of the heat sink is merely intended use and would not prevent heat sink function.
Side view:
    PNG
    media_image1.png
    518
    770
    media_image1.png
    Greyscale

Vertical cross-sectional view:

    PNG
    media_image2.png
    506
    666
    media_image2.png
    Greyscale
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each reference discloses a heat sink system similar to Applicant’s invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon T. Schermerhorn Jr. whose telephone number is (571)270-5283. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JON T. SCHERMERHORN JR./Primary Examiner, Art Unit 3763